Opinion op the Court by
Judge Lassing —
Reversing.
This prosecution is similar to that in the case of Julia Ayres v. Commonwealth, this day decided, and the facts are substantially the same as the facts in that case except that she is charged with a sale to a different party. The sales were made at the same time, each purchaser was present when the other bought, and there is no appreciable difference between the testimony *805for the Commonwealth in this case and in that. The defense is substantially the same in each. A reversal is sought here upon practically the same grounds as there, and for the reasons indicated in that opinion the judgment in this, case is reversed and cause remanded for further proceedings consistent herewith.